Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the communications filed on April 12, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-2, 4-5, 7-12, 14-15, and 17-20 are currently pending and have been examined.  Claims 1, 5, 7-11, 15, and 17-20 have been amended.  Claims 3 and 13 have been canceled.  
The previous rejection of claims 1-5, 7-15, and 17-20 under 35 USC 112, second paragraph, has been withdrawn.
The previous rejection of claims 1-5, 7-15, and 17-20 under 35 USC 103(a) has been withdrawn.




Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
The previous rejection of claims 1-5, 7-15, and 17-20 under 35 USC 112, second paragraph, has been withdrawn in view of Applicants’ amendments. 
The previous rejection of claims 1-5, 7-15, and 17-20 under 35 USC 103(a) has been withdrawn in view of Applicants’ amendments.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 1-5, 7-15, and 17-20
Claims 1-2, 4-5, 7-12, 14-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,792,638 B2 to Liu et al. (hereinafter “the ‘638 Patent”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the processes performed by the method, system, and device would necessarily be performed by the method, device, and system of the ‘638 Patent.
For example, independent claim 1 of the ‘638 Patent recites receiving, via a wireless communication channel, a query comprising a product category from a client machine; responsive to receiving the query, presenting, via the wireless communication channel, a first interface at the client machine, the first interface displaying: a plurality of selectable silhouette images each representing a different product in the product category, and a plurality of selectable icons each representing a respective brand of the products in the product category; detecting selection of one of the plurality of selectable icons and selection of one of the plurality of selectable silhouette images on the first interface; responsive to detecting selection of the one of the plurality of selectable silhouette images, mapping the selected one of the plurality of selectable silhouette images to textual information; querying computer storage, using the textual information, in response to detecting selection of the one of the plurality of selectable icons and selection of the one of the plurality of selectable silhouette images, to identify a plurality of images of the product represented by the selected one of the plurality of selectable silhouette images and bearing the brand represented by the selected one of the plurality of selectable icons, the represented product having various attributes and listed on the publication system; presenting, via the wireless communication channel, a second interface at the client machine the second interface displaying at least some of the identified images as selectable silhouette images; detecting selection of one silhouette image of the displayed selectable silhouette images; and responsive to detecting the selection of the one silhouette image of the displayed selectable silhouette images, presenting, via the wireless communication channel, a third interface at the client machine, and displaying on the third interface a selectable listing of the selected one silhouette image for selection.
For example, independent claim 1 of the instant application recites receiving, via a wireless communication channel, a query from a client machine, the query comprising a selection of a product category; responsive to receiving the query, presenting, via the wireless communication channel, a first interface at the client machine, the first interface displaying a plurality of selectable brands and a plurality of selectable first images for the product category, wherein each brand represents a respective brand of products within the product category and each of the plurality of selectable first images visually indicates a product style within the product category (the Examiner notes that the brands are analogous to the icons in the ‘638 Patent);  detecting selection of one of the plurality of selectable brands and one of the plurality of selectable first images on the first interface; responsive to detecting selection of the one of the plurality of selectable brands and the one of the plurality of selectable first images, mapping the selected brand and the product style indicated by the selected first image to at least one value (analogous to the textual information in the ‘638 Patent); querying computer storage, using the at least one value, to identify a plurality of second images of products represented by the selected brand and the product style indicated by the selected first image, each of the second images displaying at least one attribute of a product listed on the publication system; presenting a second interface at the client machine displaying at least some of the plurality of second images; detecting selection of one of the plurality of second images on the second interface’ and responsive to detecting selection of the one of the plurality of second images, presenting a third interface at the client machine displaying one or more selectable product listings for products represented by the selected brand and the product style indicated by the selected first image, wherein the one or more selectable product listings each include the at least one attribute displayed in the selected second image.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in addition to the method recited in claim 1 of the ‘638 Patent, the method recited in claim 1 of the instant application, since the omission/addition of the cited limitations would not have changed the capabilities of the method recited in claim 1 of the ‘638 Patent.
Claims 11 and 20 of the instant application are similarly rejected over claims 6 and 11 of the ‘638 Patent.
Claims 2, 4-5, 7, 10, 12, 14-15, and 17-19 inherit the deficiencies of claims 1 and 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-12, 14-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 4-5, 7-12, 14-15, and 17-20:  Claim 1 recites, in the last element, “displaying one or more selectable product listings for products represented by the selected brand and the product style indicated by the selected first image.”  It is unclear if these are the same “products represented by the selected brand and the product style indicated by the selected first image” that were previously recited in the “query computer storage” element or if these are intended to be different products.  For purposes of examination, the Examiner is interpreting them as being the same products.
Claims 11 and 20 are rejected for similar reasons.
Claims 2, 4-5, 7, 10, 12, 14-15, and 17-19 inherit the deficiencies of claims 1 and 11.
Claim 15:  Claim 15 recites “wherein the selected selected second image comprises.”  This limitation is unclear.  For purposes of examination, the Examiner is interpreting this portion of claim 15 as reciting “wherein the selected second image comprises.”  

Allowable Subject Matter
Claims 1, 11 and 20 would be allowable if rewritten or amended to overcome the rejections on the ground of double patenting and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625